UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6365



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


VARDEN   M.     GRANDISON,     a/k/a   Verden   M.
Grandison,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-01-126)


Submitted:    April 24, 2003                     Decided:   May 5, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Varden M. Grandison, Appellant Pro Se. Eric J. McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Varden M. Grandison appeals the district court’s order denying

his February 2003 motion for reconsideration of a sentence imposed

in March 2002.*   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Grandison, No. CR-01-126

(E.D. Va. Feb. 18, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




     *
       To the extent Grandison’s informal brief raises additional
claims not directly related to the denial of his motion for
reconsideration, this court is without jurisdiction to consider
them. See Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264
(1978) (holding that period for filing notice of appal is
“mandatory and jurisdictional”).


                                    2